          Case 2:19-cv-02256-DS Document 27 Filed 01/04/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARITZA Y. FLORES,                                 :
           Plaintiff,                              :          CIVIL ACTION
                                                   :
                                                   :          NO. 19-2256
               v.                                  :
                                                   :
ANDREW M. SAUL1,                                   :
Commissioner of Social Security,                   :
             Defendant.                            :

                                              ORDER

       AND NOW, this 31st           day of December, 2020, upon review of the brief in support of

the request for review filed by Plaintiff, Defendant’s response thereto, and Plaintiff’s reply thereto

(Docs. 22-24), as well as the administrative record, and for the reasons set forth in the

accompanying Memorandum Opinion, it is hereby ORDERED that Plaintiff’s Motion for

Summary Judgment (Doc. 22) is GRANTED, the final decision of the Commissioner denying

disability benefits to Plaintiff is VACATED, and the matter is REMANDED to the Commissioner

pursuant to Sentence Four of 42 U.S.C. § 405(g) for further proceedings. IT IS FURTHER

ORDERED that, upon remand, the Commissioner shall assign the matter to a different ALJ.

       The Clerk of the Court shall mark this case CLOSED for statistical purposes.

                                                       BY THE COURT:


                                                       /s/ David R. Strawbridge, USMJ
                                                       DAVID R. STRAWBRIDGE
                                                       UNITED STATES MAGISTRATE JUDGE



1 Andrew Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d)(1) of the
Federal Rules of Civil Procedure, therefore, he should be substituted for Nancy A. Berryhill as
Defendant in this suit. No further action need be taken to continue this suit by reason of the last
sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
